

115 HR 3698 IH: To amend the Federal Crop Insurance Act to limit the overall rate of return for crop insurance providers and remove the requirement of budget neutrality in the Standard Reinsurance Agreement.
U.S. House of Representatives
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3698IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Mr. Duncan of Tennessee (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Crop Insurance Act to limit the overall rate of return for crop insurance
			 providers and remove the requirement of budget neutrality in the Standard
			 Reinsurance Agreement.
	
 1.ReinsuranceSection 508(k) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)) is amended— (1)in paragraph (3)—
 (A)by striking (3) Share of risk.—The and inserting the following:  (3)Risk (A)Share of riskThe; and
 (B)by adding at the end the following:  (B)Limitation on average rate of returnThe target average rate of return for reinsured companies for the 2018 reinsurance year and each subsequent reinsurance year shall be 9.6 percent of retained premiums.; and
 (2)in paragraph (8), by striking subparagraph (F). 